Citation Nr: 0418529	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  96-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgia of 
wrists and knees with fever of unknown origin due to 
undiagnosed illness.

2.  Entitlement to service connection for acne (claimed as 
skin lesions with lymphadenopathy).  

3.  Entitlement to service connection for leishmaniasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to April 
1991.  She also had reported service from January 1983 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


REMAND

The Board initially notes that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claim 
of entitlement to service connection for the conditions in 
issue.  The veteran has not been sent a letter by the RO 
which informs her of the evidence or information necessary to 
establish entitlement to service connection for the claimed 
disabilities or of VA's statutory duty to assist her in 
obtaining the evidence necessary to substantiate her claims.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claim without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claim under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

The Board also notes that the VA examination reports in the 
record relevant to the claims on appeal are dated in April 
1994.  Furthermore, the record does not contain any treatment 
records more recent than 1994.  Therefore, the RO should 
request that the veteran identify any outstanding VA and non-
VA treatment records for the conditions currently on appeal.  
Furthermore, the veteran should be afforded VA examinations 
to determine the nature and probably etiology of the 
veteran's claimed conditions.  

In this regard, it is noted that the veteran's claim of 
entitlement to service connection for polyarthralgia of 
wrists and knees with fever of unknown origin has been 
claimed as due to undiagnosed illness as a result of her 
service in the Persian Gulf War.  

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 1117 with respect to Persian Gulf War veterans 
were amended by the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976, 988-
989 (Dec. 27, 2001), to define what constitutes a "qualifying 
chronic disability" for purposes of entitlement to 
compensation under the statute.  The provisions of 38 
U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active 
duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(B) to a degree of 10 percent 
or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms.  
(C) Any diagnosed illness that 
the Secretary determines in 
regulations prescribed under 
subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2003).  In its 
supplemental statement of the case, the RO should also 
reference and consider this new law.
  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO is to 
send a letter to the veteran informing 
her of the evidence or information 
necessary to establish entitlement to 
service connection for her claimed 
disabilities and of VA's statutory duty 
to assist her in obtaining the evidence 
necessary to substantiate her claims.  
Additionally, the letter should request 
that she submit to VA any evidence in her 
possession pertaining to her claims on 
appeal.  

2.  The RO should request that the 
veteran identify any outstanding VA and 
non-VA treatment records for the 
conditions currently on appeal.  
Thereafter, any such records should be 
associated with the claims folder.    

3.  Additionally, the RO should arrange 
to afford the veteran a new VA 
examination with regard to her claims for 
service connection for acne (claimed as 
skin lesions with lymphadenopathy), 
leishmaniasis, and polyarthralgia of 
wrists and knees with fever of unknown 
origin due to undiagnosed illness.  The 
RO should ensure that the claims folder 
and a copy of this remand are made 
available to the examiner, who should 
carefully review them (including medical 
records from the veteran's two periods of 
active duty) before the examination.  
Such tests as the examiner deems 
necessary should be performed.  

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




